Case 2:18-cv-06105-GW-AS Document 243 Filed 09/03/21 Page 1 of 6 Page ID #:8284




    1   Michael Friedland (State Bar No. 157,217)
        michael.friedland@knobbe.com
    2
        Thomas P. Krzeminski (State Bar No. 213,714)
    3   2tpk@knobbe.com
        KNOBBE, MARTENS, OLSON & BEAR, LLP
    4
        2040 Main Street, 14th Floor
    5   Irvine, CA 92614
        Phone: (949) 760-0404
    6
        Facsimile: (949) 760-9502
    7
        Attorneys for Plaintiff,
    8
        HIGHMARK DIGITAL, INC.
    9
   10
                      IN THE UNITED STATES DISTRICT COURT
   11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12
                                   WESTERN DIVISION
   13
   14                                           )   CASE NO. 2:18-cv-06105-GW-ASx
        HIGHMARK DIGITAL, INC., a               )
   15   California corporation,                 )
                                                )
   16                                           )   PLAINTIFF HIGHMARK
                                Plaintiff,      )   DIGITAL, INC.’S DEPOSITION
   17                                           )   DESIGNATIONS
                                                )
   18         v.                                )
                                                )
   19   CASABLANCA DESIGN CENTERS,              )
                                                )
   20   INC., a California corporation; FOUR    )   Hon. George H. Wu
        SEASONS WINDOWS, INC., a                )   Magistrate Judge Alka Sagar
   21   California corporation; INTERIOR        )
                                                )
   22   DOOR & CLOSET COMPANY, an               )   HEARING:
        unincorporated California company;      )   Date: Thursday, Sept. 9, 2021
   23   ONE DAY DOORS AND CLOSETS,              )   Time: 8:30 a.m.
                                                )   Ctrm: 9D
   24   INC., a California corporation; DAVID   )
        WINTER, an individual; and ONE          )
   25   DAY ENTERPRISES, LLC, a                 )   Pre-Trial Conf.: September 9, 2021
                                                )
        Delaware company,                       )   Trial: September 21, 2021
   26
                                                )
   27                           Defendants.     )
                                                )
   28
Case 2:18-cv-06105-GW-AS Document 243 Filed 09/03/21 Page 2 of 6 Page ID #:8285




    1        Plaintiff HIGHMARK DIGITAL, INC. (“HighMark”) hereby submits its
    2   designations of deposition testimony:
    3
    4     HighMark           Defendants’              Defendants’   HighMark’s
         Designations        Objections               Objections    Objections to
    5
                                                                    Defendants’
    6                                                                Counters
    7                               Katherine Gabales

    8      4:14-5:7
    9     43:8-47:19
   10     48:21-51:19
   11      56:13-23
   12       58:1-5
   13      72:14-20
   14
   15
   16     HighMark           Defendants’              Defendants’   HighMark’s
   17    Designations        Objections               Objections    Objections to
                                                                    Defendants’
   18                                                                Counters
   19                                Michael McElroy

   20     12:4-13:10
   21     15:9-25:17
   22     28:20-29:2
   23      33:12-20
   24     41:15-44:15
   25     44:23-45:8
   26     51:5-52:25
   27      55:6 -58:1
   28

                                                -1-
Case 2:18-cv-06105-GW-AS Document 243 Filed 09/03/21 Page 3 of 6 Page ID #:8286




    1     HighMark          Defendants’          Defendants’      HighMark’s
         Designations       Objections           Objections       Objections to
    2
                                                                  Defendants’
    3                                                              Counters
    4                              Michael McElroy

    5       60:1-3
    6      62:17-21
    7     66:20-67:1
    8     69:10-72:1
    9     80:21-81:21
   10   107:15-109:25
   11   118:19-122:22
   12    126:17-127:2
   13    128:7-130:11
   14      135:5-20
   15      140:4-19
   16   141:25-142:14
   17   142:21-143:16
   18      146:7-12
   19      147:6-20
   20    163:11-166:4
   21
   22
   23
   24
   25
   26
   27
   28

                                           -2-
Case 2:18-cv-06105-GW-AS Document 243 Filed 09/03/21 Page 4 of 6 Page ID #:8287




    1           Defendants   CASABLANCA         DESIGN      CENTERS,      INC. 1,   FOUR
    2   SEASONS WINDOWS, INC., ONE DAY DOORS AND CLOSETS, INC.,
    3   DAVID WINTER, and ONE DAY ENTERPRISES, LLC (collectively
    4   “DEFENDANTS”) hereby submit the below excerpts from the deposition of
    5   Katherine Gabales taken August 20, 2019, for use at trial in lieu of live witness
    6   testimony. The excerpts are designated below with reference to the page: line
    7   numbers of the transcript.
    8
    9
             HighMark         Defendants’            Defendants’        HighMark’s
   10       Designations      Objections             Objections         Objections to
   11                                                                   Defendants’
                                                                         Counters
   12                                Katherine Gabales
   13
              4:14-5:7
   14
             13:24-14:6
   15
              24:5-10
   16
               42:5-9
   17
             42:12-14
   18
             42:19-24
   19
             46:11-14
   20
              47:3-12
   21
             47:25-48:2
   22
            48:25-49:13
   23
             49:17-20
   24
   25
   26   1
          Interior Door and Closet Company has been dismissed by Court Order from this
   27   litigation and is recognized as a fictitious business name of Defendant Casablanca
        Design Centers, Inc. (See Document 201, Filed March 26, 2020, containing the
   28   Civil Minutes Ruling by Judge Otero.

                                               -3-
Case 2:18-cv-06105-GW-AS Document 243 Filed 09/03/21 Page 5 of 6 Page ID #:8288




    1     HighMark          Defendants’          Defendants’      HighMark’s
         Designations       Objections           Objections       Objections to
    2
                                                                  Defendants’
    3                                                              Counters
    4                             Katherine Gabales

    5     49:24-50:2
    6
           50:10-13
    7
            51:3-7
    8
            58:1-5
    9
          65:25-66:17
   10
          68:22-69:4
   11
            71:4-15
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -4-
Case 2:18-cv-06105-GW-AS Document 243 Filed 09/03/21 Page 6 of 6 Page ID #:8289




    1   SO STIPULATED TO AND AGREED:
    2
    3                                Respectfully submitted,
    4
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
    5
    6
        Dated: September 3, 2021      By: /s/ Thomas P. Krzeminski
    7                                   Michael K. Friedland
                                        Thomas P. Krzeminski
    8
    9                                   Attorneys for Plaintiff,
                                        HIGHMARK DIGITAL, INC.
   10
   11
   12                                PORTER SCOTT

   13
        Dated: September 3, 2021       By: /s/ Martin N. Jensen
   14                                   Martin N. Jensen
   15                                   Joceline M. Herman

   16                                    Attorneys for Defendants,
                                         CASABLANCA DESIGN CENTERS,
   17                                    INC., FOUR SEASONS WINDOWS, INC.,
   18                                    INTERIOR DOOR & CLOSET
                                         COMPANY, ONE DAY DOORS AND
   19                                    CLOSETS, INC., DAVID WINTER, AND
                                         ONE DAY ENTERPRISES, LLC
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -5-
